Citation Nr: 0607241	
Decision Date: 03/13/06    Archive Date: 03/23/06	

DOCKET NO.  02-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to an increased evaluation for a left 
thoracic sympathectomy scar, currently evaluated at 10 
percent.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
that denied the benefit sought on appeal.  The veteran, who 
had active service from June 1954 to August 1956, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.  In November 2003, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service.  

3.  The veteran's left thoracic sympathectomy scar is not 
shown to involve an area exceeding 12 square inches (77 sq. 
cm.) or be shown to be productive of any functional 
impairment.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for a left thoracic sympathectomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2001 & 
2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in April, July and October 2002, as well as a letter 
dated in February 2004.  Those letters effectively satisfied 
the notification requirements of the VCAA, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), by:  (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any evidence in his 
possession that pertains to his claims.  This would appear to 
satisfy the notification requirements of the VCAA.  The Board 
also notes that the veteran and his representative have not 
argued that any possible error or deficiency in the VCAA 
notice has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records are 
associated with the claims file, as are VA medical records 
identified by the veteran.  In addition, the veteran has been 
afforded VA examinations to answer the medical questions 
presented in his claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the veteran's claims.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.  


Service Connection for Hypertension

The veteran essentially contends that he has hypertension 
that is related to his period of active service.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as cardiovascular disease, including 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that 
hypertension was not manifested during service or for many 
years following the veteran's separation from service.  The 
veteran acknowledged as much in testimony at a BVA video 
conference hearing in January of 2002 when he testified that 
he had not been treated at a service medical facility for 
hypertension and that hypertension was not reported while he 
was on active duty, at the time of his separation service 
physical examination or within one year of discharge from 
service.  Transcript at 3-4.  The veteran indicated that he 
was first told he had hypertension in 1970.  

The veteran's testimony, and the Board's review of the 
evidence, is consistent with the opinion of the examiner who 
performed the March 2005 VA examination.  After diagnosing 
the veteran as having hypertension it was noted that the 
veteran's claims file had been reviewed and that the 
veteran's service medical records revealed an elevated blood 
pressure reading on his preinduction physical examination in 
February 1954 of 140/90.  It was also noted that the 
veteran's systolic blood pressure was slightly elevated in 
March 1956 at 140/70, but was normal a year later in 
March 1956.  The examiner also noted that the veteran's blood 
pressure was normal on the VA examination performed in 
January 1957 and the examiner's review disclosed that 
hypertension was not noted until 1979.  He concluded that 
there was no evidence of hypertension during service or 
within one year of separation from service.  

Based on this record, the Board concludes that service 
connection for hypertension is not warranted.  Hypertension 
was neither shown during service or within one year of 
separation from service and there is no evidence, beyond the 
veteran's own contentions, that his hypertension is in any 
way related to service.  The veteran was advised of the need 
to submit medical evidence demonstrating a nexus between his 
currently diagnosed hypertension and service by way of the 
various VCAA letters provided to him by the RO, but he failed 
to do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a) and the veteran was clearly advised 
of the need to submit medical evidence of a relationship 
between his current hypertension and an injury, disease or 
event in service.  While the veteran is clearly of the 
opinion that his hypertension is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1994).  Accordingly, the Board concludes that service 
connection for hypertension is not established in the absence 
of competent medical evidence demonstrating a relationship 
between that disorder and service.  


Evaluation of Left Thoracic Sympathectomy Scar

The veteran essentially contends that the current evaluation 
assigned for his left thoracic sympathectomy scar does not 
accurately reflect the severity of that disability.  The 
veteran relates that he has a metal fragment remaining in his 
chest and that he experiences pain and functional limitations 
as a result of the symptomatology associated with his scar.  
Therefore, a higher evaluation has been requested.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Historically, a rating decision dated in September 1972 
granted service connection for a scar as a residual of a left 
thoracic sympathectomy and assigned a noncompensable 
evaluation.  That evaluation remained in effect until during 
the course of this appeal when an August 2002 rating decision 
increased the evaluation from noncompensable to 10 percent 
under Diagnostic Code 7804.  

Under the schedular criteria in effect at the time the 
veteran filed a claim for an increased evaluation for his 
scar, a 10 percent evaluation was the maximum schedular 
evaluation for scars, other than disfiguring scars of the 
head, face or neck or burn scars, unless the scar was shown 
to produce some limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  Under the 
revised schedular criteria effective August 30, 2002, a 
10 percent evaluation remains the maximum assignable 
evaluation unless the scar is shown to produce limitation of 
function under Diagnostic Code 7805, or if the scar involves 
an area or areas exceeding 12 square inches (77 sq. cm.), in 
which case a 20 percent evaluation is for assignment.  

The evidence for consideration consists of VA medical 
records, as well as the reports of VA examinations 
specifically afforded the veteran to assess the severity of 
this disability.  While the VA medical records may contain 
pertinent complaints relative to the veteran's scar, those 
records contain little, if any, in the way of clinical 
findings necessary to evaluate the severity of the veteran's 
left thoracic sympathectomy scar.  As such, the VA 
examinations are most probative in determining the most 
appropriate evaluation for the veteran's disability.  

At the time of a July 2002 VA scars examination the veteran 
reported that he was experiencing some left chest wall pain 
with a sensation of itching just beneath the left scapula and 
intermittent muscle spasms of the left chest wall.  On 
physical examination there was a transverse scar in the 
axillary line of the left arm and the scar was described as 
tender to palpation.  There was no abnormal chest wall 
movement.  The examiner indicated that the sensation of 
itching just below the left scapula would be in the 
distribution of the intercostal nerve which could be affected 
post surgery and was likely not some referred neurologic 
symptom to the surgical scar.  The examiner also indicated 
that the intermittent chest wall spasm in this general area 
would be secondary to irritability secondary to some scar 
tissue in the distribution of the intercostal muscles.  The 
examiner specifically stated that this did not affect 
respiration.  The examiner also noted that the veteran 
reported that he had some limitation of motion of his right 
shoulder with pain, but that those symptoms were related to 
arthritic changes within the shoulder joint itself and were 
unrelated to the surgery/scar from the sympathectomy.  The 
examiner went on to explain that the issue of the metal clips 
in the area of his sympathectomy were in no way related to 
the symptoms reported.  The clips were just lateral to the 
trachea at the level of the neck and would not be associated 
with any of the symptoms reported by the veteran.  The 
examiner concluded that the only two symptoms that could be 
attributed to the surgery site itself would be the sensory 
changes of itching and the intermittent muscle spasms.  

At the time of a VA scars examination performed in March 2005 
the veteran was noted to have an operative scar over the left 
lower axilla on the lower part of his left axilla that 
measured approximately 11 centimeters by 2 millimeters.  It 
was noted to be similar to the normal skin though perhaps 
slightly hypopigmented.  The scar was described as completely 
healed, although there was some very slight depression of the 
axillary scar.  There was no keloid formation.  

Based on this record, the Board finds that the criteria for a 
higher evaluation for the veteran's left thoracic 
sympathectomy scar are not shown to be warranted.  The scar 
is not shown to involve an area exceeding 12 square inches, 
nor is the scar shown to produce any functional impairment in 
and of itself.  While the scar is shown to be tender and have 
some sensory changes associated with the scar, the scar 
itself is not shown to produce any functional impairment, the 
criteria necessary to be satisfied for an evaluation in 
excess of 10 percent for the veteran's scar.  In this regard, 
the July 2002 VA examination indicated that there was no 
abnormal chest wall movement and that the scar did not affect 
respiration.  Indeed, the examiner indicated that the only 
two symptoms that could be attributed to the surgical site 
scar would be the sensory changes of itching and the 
intermittent muscle spasms.  Thus, a higher evaluation for 
the veteran's left thoracic sympathectomy scar is not shown 
to be warranted in the absence of evidence of functional 
impairment attributable to the scar.  

Therefore, while the veteran contends that his service-
connected left thoracic sympathectomy scar has increased in 
severity, as a lay person, he is only competent to report 
absorbable symptoms, not clinical findings which are applied 
to the VA's Schedule for Rating Disabilities.  Cf. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Massey v. Brown, 7 Vet. 
App. 204 (1994).  Accordingly, an evaluation in excess of 
10 percent for the left thoracic sympathectomy scar is not 
established.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).





ORDER

Service connection for hypertension is denied.  

An evaluation in excess of 10 percent for a left thoracic 
sympathectomy scar is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


